

PURCHASE AGREEMENT (N109HQ)


THIS PURCHASE AGREEMENT (N109HQ) (this "Agreement"), dated as of July 26 2017,
by and between AEROCENTURY CORP., a Delaware corporation ("Buyer") and METLIFE
CAPITAL, LIMITED PARTNERSHIP, a Delaware limited partnership ("Seller").


WITNESSETH:


WHEREAS, Seller is (i) the owner participant under the Participation Agreement
[N109HQ], dated as of May 29, 2007, among  Seller (as assignee of Metropolitan
Life Insurance Company), Wells Fargo Delaware Trust Company, National
Association, not in its individual capacity but solely as Owner Trustee (the
"Owner Trustee"), Republic Airlines Inc. (the "Lessee") (as amended, modified
and supplemented from time to time, the "Participation Agreement"), and (ii) the
sole beneficiary of the trust (the "Trust") created under the Trust Agreement
[N109HQ], dated as of May 25, 2007 (as amended, modified and supplemented from
time to time, the "Trust Agreement"), between the Owner Trustee and Seller (as
assignee of the Metropolitan Life Insurance Company).


WHEREAS, Seller holds all of the right, title, and interest in and to (x) one
hundred percent (100%) of the beneficial interest and in the Trust Estate (as
defined in the Trust Agreement), and (y) in its capacity as owner of the
beneficial interest described in clause (x) of this paragraph and in its
capacity as owner participant, all contractual rights and obligations, if any,
in, to, and under the Participation Agreement, the Trust Agreement and any other
Operative Documents (as defined below) to which Seller is a party (collectively,
the "OP Rights").


WHEREAS, Seller desires to sell and assign to Buyer, and Buyer desires to
purchase from Seller, the OP Rights, excluding the Retained Rights (as defined
below) (the "Transferred Rights"), pursuant to the terms and subject to the
conditions set forth in this Agreement and the Assignment Agreement (as defined
below).


  NOW, THEREFORE, in consideration of the mutual covenants and premises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


Section 1. Definitions.


The following terms, when capitalized, shall have the following meanings for all
purposes of this Agreement, except where the context otherwise requires:


"Aircraft" shall have the meaning specified in Appendix A to the Lease.


"Assignment Agreement" shall mean the Assignment and Assumption Agreement in the
form of Appendix E hereto to be entered into on the Closing Date between Buyer
and Seller.


"Assumption Order" shall mean the Order Pursuant to 11 U.S.C. §§ 363(b) and
365(a) and Fed. R. Bankr. P. 6006 (I) Authorizing Assumption of Aircraft Leases
as Amended (N109HQ, N110HQ and N111HQ) and (II) Approving Allowed Unsecured
Claim, dated October 21, 2016, entered by the Bankruptcy Court in the case
styled In re Republic Airways Holdings Inc., Case No. 16-10429 (SHL).


"Bankruptcy Court" shall mean the United States Bankruptcy Court for the
Southern District of New York.


"Buyer Inspection" shall mean Buyer's physical inspection of the Aircraft and
all associated records which took place on or about May 15, 2017.


"Chapter 11 Case" means the chapter 11 cases of Lessee and certain of its
affiliates in the Bankruptcy Court which have been consolidated for procedural
purposes only and are being
jointly administered under Case No. 16-10429.


"Closing Date" shall mean the date of Closing as such term is defined in Section
2(e) of this Agreement.


"Economic Closing Date" means the date specified in Section 2(b)(ii) of this
Agreement.


"Escrow Agent" shall mean McAfee & Taft, Oklahoma City.


"Escrow Agreement" shall mean the escrow agreement dated May 9, 2017 and entered
into between Seller, Buyer and the Escrow Agent.


"Event of Loss" shall have the meaning given to such term in Appendix A to the
Lease.


"FAA" shall mean the United States Federal Aviation Authority.


"FAA Counsel" shall mean McAfee & Taft, Oklahoma City, Oklahoma.


"Guaranty" shall mean the Guaranty delivered by Parent to Seller and Trustee,
dated May 29, 2007.


"Lease" shall mean the Lease Agreement, dated as of May 29, 2007, between Lessee
and Owner Trustee relating to the Aircraft, as amended by Amendment No. 1 to
Lease Agreement (N109HQ), dated October 10, 2016, and as further supplemented
and amended through the Closing Date (but excluding the Lease Amendment).


"Lease Amendment" means the Lease Amendment No.2 to the Lease Agreement
substantially in the form of Appendix D.


"Lessee" shall mean Republic Airlines Inc.


"Lessor Liens" shall have the meaning specified in Appendix A to the Lease.


"Operative Documents" shall mean the Lease, the Trust Agreement, the
Participation Agreement, the Tax Indemnity Agreement and the Guaranty, true and
correct copies of which are attached as Appendix A.


"Other Participation Agreement(s)" means (i) the Participation Agreement
[N111HQ] between Owner Trustee, Seller and Lessee, dated June 28, 2007 and (ii)
the Participation Agreement  [N110HQ] between Owner Trustee, Seller and Lessee,
dated June 28, 2007


"Owner Trustee" shall mean Wells Fargo Delaware Trust Company, not in its
individual capacity, but solely as Owner Trustee.


"Parent" shall mean Republic Airways Holdings Inc.


"Participation Agreement" shall mean the Participation Agreement between Owner
Trustee, Seller and Lessee, dated May 29, 2007.


"Permitted Liens" shall have the meaning specified in Appendix A to the Lease.


"Person" shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization or
government or agency or political subdivision thereof.


"Purchase Price" has the meaning specified in Section 2(b)(i) of this Agreement.


"Records" shall mean all maintenance records of any Airframe, Engine, Propeller
or Part which are possessed by Seller, or retained by a third party at its
request including, without limitation, the Manuals and Technical Records covered
by the Lease.


"Retained Rights" shall mean all of Seller's rights, title and interest in, to
and under the Trust Estate, the Participation Agreement, the Trust Agreement and
the other Operative Documents which are retained by Seller under the Assignment
Agreement.


"Seller's Account" shall mean the Seller's account for receipt of wire transfers
set forth on Appendix B, or such other account designated by Seller by written
notice to Buyer.


"Tax Indemnity Agreement" shall mean the Tax Indemnity Agreement, between Lessee
and Seller, dated May 29, 2007.


"Transaction Documents" shall mean this Agreement, the Assignment and any other
document executed and delivered in connection with the transactions contemplated
hereby by Buyer or Seller or designated by Buyer and Seller as a "Transaction
Document".


"Transferred Rights" has the meaning specified in the Recitals to this
Agreement.


"Trust" shall mean that certain Delaware statutory trust, of which Seller is the
sole beneficiary and Wells Fargo Delaware Trust Company is Owner Trustee,
created pursuant to the Trust Agreement.


"Trust Agreement" shall mean the Trust Agreement dated May 25, 2007, between
Seller, as beneficiary, and Wells Fargo Delaware Trust Company, as owner
trustee, as amended to the date of Closing.


"Trust Estate" shall have the meaning set forth in Appendix A to the Lease.


Section 2. Purchase and Sale; Purchase Price; Conditions Precedent; Closing.


(a) Purchase and Sale.


Subject to the terms and conditions of this Agreement, pursuant to the
Assignment Agreement, Buyer hereby agrees to purchase from Seller, and Seller
hereby agrees to sell, assign, transfer and convey to Buyer, on the Closing
Date, all of the Transferred Rights.


(b) Purchase Price.


(i) The purchase price (the "Purchase Price") for the Transferred Rights payable
by Buyer to Seller shall be Ten Million Four Hundred Twenty-Eight Thousand U.S.
Dollars ($10,428,000). Prior to Closing, Buyer shall deposit with the Escrow
Agent sufficient funds to cover the Purchase Price and 50% of the agreed fees of
the Escrow Agent in accordance with the terms of the Escrow Agreement, and Buyer
agrees to cause Escrow Agent to pay the Purchase Price due hereunder by wire
transfer on the Closing Date to Seller's Account.


(ii) The Purchase Price is based on an assumed closing date of May 31, 2017 (the
"Economic Closing Date"). If the Closing Date occurs after the Economic Closing
Date, the Purchase Price shall be adjusted by: (a) subtracting any payments
actually received by Seller from Lessee for Basic Rent accruing for periods
after the Economic Closing Date; and (b) adding an amount to cover Seller's
carrying cost for the period between the Economic Closing Date and the actual
Closing Date (the "Interim Period"), calculated on a daily basis (based on a 365
day year) equal to the product of (i) an annual six percent interest rate and
(ii) the Purchase Price adjusted by any payments of Basic Rent actually received
by Seller from Lessee in accordance with clause (a) above.


(iii) [Reserved]


(iv) Seller acknowledges receipt by the Escrow Agent of a deposit (the
"Deposit") from Buyer in the amount of US$500,000. Upon execution of this
Agreement, the Deposit shall be non-refundable, except if Buyer has complied
with all of the conditions precedent required of Buyer under this Agreement and
the Assignment Agreement and either (i) the conditions precedent to Buyer's
obligations are not satisfied on or before July 30, 2017 or (ii) Seller is
unable to deliver the Transferred Rights to the Buyer in compliance with all of
the terms and conditions of this Agreement on or before July 30, 2017.


(v) Buyer hereby acknowledges that any (i) claims of Owner Trustee or Seller
against Lessee or Parent for Lessee obligations under the Lease or any other
Operative Agreement accruing prior to Lessee's filing for bankruptcy
reorganization under the Chapter 11 Case (including Lease deficiency claims
resulting from Lessee's bankruptcy and reorganization and any unsecured claims
approved by the Bankruptcy Court pursuant to the Assumption Order) (the
"Bankruptcy Claims") and (ii) distributions received by Owner Trustee or Seller
in respect of their respective Bankruptcy Claims are not included in the
Transferred Rights.


(c) Seller's Conditions Precedent to Closing. The following shall each be a
condition precedent to Seller's obligations to close each of the transactions
contemplated hereby:


(i) the closing procedures set forth in Section 2(e) have been satisfied to the
satisfaction of Seller;


(ii) Seller and Buyer shall have entered into a purchase agreement on terms
satisfactory to Seller with respect to Seller's rights under the transactions
contemplated by the Other Participation Agreement(s).


(iii) Buyer shall have delivered to Seller a certificate, signed by a duly
authorized officer of Buyer, stating that the representations and warranties
contained in Section 4(b) are true and correct as of the Closing Date;


(iv) Buyer shall have delivered to Seller a copy of an incumbency certificate as
to the person or persons authorized to execute and deliver this Agreement and
the Assignment Agreement on behalf of Buyer and all other documents described
herein required to be executed and delivered by Buyer hereunder;


(v) Escrow Agent shall have confirmed receipt of the Deposit, the Purchase Price
and all Documents (as defined in the Escrow Agreement); and


(vi) Buyer shall have executed the Closing Notice (as defined in the Escrow
Agreement) and delivered an executed counterpart of such Closing Notice to
Escrow Agent.


(d) Buyer's Conditions Precedent to Closing. The following shall each be a
condition precedent to Buyer's obligations to close each of the transactions
contemplated hereby:


(i) the closing procedures set forth in Section 2(e) have been satisfied to the
satisfaction of Buyer;


(ii) Lessee shall have executed and delivered to the Escrow Agent the Lessee
Acknowledgement and Consent, in substantially the form attached as Appendix C,
which provides for Lessee's recognition of the mortgage on the Aircraft in favor
of Buyer's lender and Buyer's pledge of the OP Rights to Buyer's lender, with
irrevocable instructions to the Escrow Agent to release to the other parties
thereto immediately following the Closing;


(iii) Owner Trustee and Lessee shall each have executed and delivered to Escrow
Agent the Lease Amendment, in substantially the form attached as Appendix D,
with irrevocable instructions to the Escrow Agent to release to the other
parties thereto immediately following the Closing;


(iv) Buyer shall have received from Seller a certificate, signed by a duly
authorized officer of Seller stating that the representations and warranties
contained in Section 4(a) are true and correct as of the Closing Date;


(v) Buyer shall have received from Seller a copy of an incumbency certificate as
to the person or persons authorized to execute and deliver this Agreement and
the Assignment Agreement on behalf of Seller and all documents described herein
required to be executed and delivered by Seller hereunder;


(vi) Buyer shall have received (i) an opinion of FAA Counsel confirming aircraft
registration in the name of the Owner Trustee, and absence of  liens recorded on
the FAA aircraft registry and International Registry on the Aircraft (except for
the Lease and this contract of sale); and (ii) such opinions of Buyer's counsel
with respect to taxation issues of any applicable taxing jurisdiction deemed
necessary by Buyer in a form satisfactory to Buyer in its sole discretion, with
respect to the transactions contemplated hereby, including the sale of the OP
Rights, transfer of beneficial ownership of the Aircraft, deemed assignment of
the lease due to such transfer, and taxation of payments payable under the Lease
following such transfer;
 
(vii) Buyer shall have received copies of the originally executed Operative
Documents;


(viii) No Event of Loss with respect to the Airframe or any Engine shall have
occurred and no circumstance, condition, act or event, that, with the giving of
notice or lapse of time or both, would give rise to or constitute and Event of
loss with respect to the Airframe or any Engine shall have occurred


(ix) Buyer shall have received from Parent an acknowledgment of the transfer of
the OP Rights and confirmation of the continuing effectiveness of the Guaranty
notwithstanding such transfer, in the form included in the Lease Amendment or in
such other form in form acceptable to Buyer.


(x) Lessee shall have obtained an order from the U.S. Bankruptcy Court
confirming the Lessee's plan of reorganization, which order has become final.


(e) Closing Procedures. Closing of the sale of the Transferred Rights (the
"Closing") shall occur on July 26, 2017, or at such later time as the parties
mutually agree (the "Closing Date"), but in no event later than July 30, 2017. 
Prior to Closing, Buyer, Seller, Lessee, and Owner Trustee shall each have
prepositioned with FAA Counsel fully executed copies of the Assignment Agreement
and the Lease Amendment for purposes of filing with the FAA aircraft registry
after Closing.


At the Closing:


(i) Seller and Buyer shall execute and deliver the Assignment Agreement;


(ii) Buyer shall pay the Purchase Price for the Transferred Rights, as the
Purchase Price may be adjusted pursuant to Section 2(b) of this Agreement, to
the Seller's Account; and


(iii) Seller shall deliver to Buyer true, correct and complete sets of all of
the Operative Documents.


Section 3. Condition of Aircraft and Records.


(a) Buyer acknowledges that (i) Buyer has not sought from Seller, or looked to
or relied upon Seller for, any analysis, evaluation or advice with respect to
Lessee, the Lease, the Trust Estate or the Aircraft or the financial condition,
operations, investment potential or tax attributes of the same and (ii) Buyer
has either been supplied with or has had access to all information, which it has
deemed necessary to evaluate the assignment, transfer and conveyance
contemplated by this Agreement and the Assignment Agreement.


(b) Buyer further acknowledges that:


(i) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES AS SET FORTH IN SECTION 4(a)
HEREOF, SELLER HAS NOT MADE ANY REPRESENTATIONS OR WARRANTIES, EXPRESSED OR
IMPLIED, RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
SELLER'S RIGHTS WITH RESPECT TO THE TRANSFERRED RIGHTS AND THE AIRCRAFT ARE
BEING ACQUIRED BY BUYER ON AN "AS IS, WHERE IS AND WITH ALL FAULTS" BASIS.


NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR THE ASSIGNMENT,
SELLER HAS NOT MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO
THE AIRWORTHINESS, CONDITION, VALUE, DESIGN, OPERATION, MERCHANTABILITY,
COMPLIANCE WITH SPECIFICATIONS, CONSTRUCTION, PERFORMANCE OR FITNESS FOR USE OR
FOR ANY PURPOSE OF THE AIRCRAFT OR ANY PART THEREOF, AS TO THE ABSENCE OF LATENT
OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO THE ABSENCE OF ANY
INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, AS TO THE ABSENCE OF
OBLIGATIONS BASED ON LIABILITY IN TORT, STRICT OR OTHERWISE, AS TO FREEDOM FROM
INTERFERENCE IN POSSESSION OR USE, OR AS TO THE QUALITY OF THE MATERIAL OR
WORKMANSHIP OF THE AIRCRAFT OR ANY PART THEREOF OR ANY OTHER REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE AIRCRAFT OR ANY
PART THEREOF.


Section 4. Representations and Warranties.


(a) Representations and Warranties - Seller. Seller represents and warrants to
Buyer that:


(i) Seller is a limited partnership duly organized and validly existing under
the laws of Delaware and it has the power and authority to own its assets and
carry on its business as presently carried on;


(ii) the execution, delivery, and performance of the Purchase Agreement and the
Assignment Agreement and the consummation of the transactions contemplated
thereby have been (or by Closing will have been) duly authorized by all
necessary limited partnership action of Seller;


(iii) assuming the validity of execution and delivery by all parties other than
Seller, the obligations of Seller under the Purchase Agreement and the
Assignment Agreement when executed and delivered by Seller constitute or will
constitute legal, valid and binding obligations of Seller enforceable in
accordance with their respective terms except to the extent that such
enforceability may be limited by bankruptcy, insolvency or similar laws
respecting creditors' rights generally;


(iv) the execution and delivery of, the performance of Seller's obligations
under, and compliance with the provisions of, the Purchase Agreement or the
Assignment Agreement by Seller will not violate in any respect any provision of,
or cause a breach or default of:


(A) any law or regulation or any order, judgment or decree of any governmental
authority, agency or court to which Seller is subject; or


(B) the charter documents or bylaws or resolution of the directors or
shareholder of Seller or its partners; or any mortgage, charge, deed, contract
or other undertaking or instrument binding on Seller;


(v) on the Closing Date, the Seller is the sole owner of the Transferred Rights,
which shall be conveyed to Buyer at Closing free and clear of any claims, liens,
security interests, encumbrances, or rights of others of any nature whatsoever
(except for Permitted Liens other than Lessor Liens);


(vi) on the Closing Date, Seller is the sole beneficial owner of the Trust
Estate.  At Closing, the Trust Estate is free and clear of any Liens except for
Permitted Liens other than Lessor Liens;


(vii) there are no pending or, to the knowledge of Seller, threatened actions,
or proceedings against Seller before any court, arbitrator or administrative
agency which, if adversely determined, would materially adversely affect the
ability of Seller to perform its obligations under this Agreement or the
Assignment Agreement on the Closing Date;


(viii) Seller has not assigned, transferred or granted any rights or interest in
the Trust Estate or any portion thereof (including any residual or remarketing
rights) except as provided in the Lease;


(ix) Seller is not in default under any term or provision under the Trust
Agreement;


(x) To Seller's knowledge, there are no outstanding contractual obligations of
the Trust other than those owed as lessor under the Operative Documents (as
defined in Appendix A to the Lease) to which Owner Trustee is a party;


(xi) Seller has not received any written notice from Lessee that would
materially adversely affect the value of the Trust Estate or the Aircraft or the
Lessee's ability to consummate the transactions contemplated by this Agreement;


(xii) other than the consent of the Lessee and the FAA and such other consents
and approvals that have been obtained (or will be obtained by Closing), no other
consents or approvals are required for Seller to perform its obligations under
this Agreement and the Assignment Agreement; and


(xiii) with respect to the Lease:


(A) To Seller's actual knowledge, the Lease is in full force and effect and is
enforceable in accordance with its terms; the Lease, as attached in Appendix A
includes all amendments, supplements and modifications agreed by Lessor prior to
the Closing Date, and represents the entire agreement of the parties in respect
thereof prior to the Closing Date;


(B) No Default or Event of Default under the Lease (and as defined under the
Lease) with respect to Lessee's obligation to pay Basic Rent, and to Seller's
actual knowledge, no Event of Default resulting from a breach of other Lessee
obligations, has occurred, exists, is presently continuing other than the
Lessee's Chapter 11 Case;


(C) To Seller's actual knowledge, no Event of Loss (as defined in the  Appendix
A to the Lease) has occurred;


(D) Seller has not received a written notice from Lessee that it has exercised
any option or right to terminate the Lease;


(E) To Seller's actual knowledge, Lessor has performed all of its obligations
(including all payment obligations) which exist in favor of Lessee under the
Lease and is not in default of any of its obligations under the Lease;


 (F) To Seller's actual knowledge, there have been no prepayments of scheduled
Basic Rent under the Lease.


(G) Seller has not delivered, and has not directed Owner Trustee to deliver, a
chattel paper original signed Lease to any third party in order to perfect an
assignment for security of such Lease.


(b) Representations and Warranties - Buyer. Buyer represents and warrants to
Seller that:


(i) it is a corporation duly organized in Delaware, validly existing and in good
standing under the laws of such jurisdiction and it has the power and authority
to own its assets and carry on its business as presently carried on;


(ii) the execution, delivery and performance of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby have been (or by Closing will have been) duly authorized by all
necessary corporate action of Buyer;


(iii) assuming the validity of execution and delivery by any other parties
thereto, the Transaction Documents when executed and delivered by Buyer
constitute or will constitute legal, valid and binding obligations of Buyer
enforceable in accordance with their respective terms except to the extent that
such enforceability may be limited by bankruptcy, insolvency or similar laws
respecting creditors' rights generally;


(iv) the execution and delivery of, the performance of its obligations under,
and compliance with the provisions of, the Transaction Documents by Buyer will
in no way violate in any respect any provision of, or cause a breach or default
of:


(A) any law or regulation or any order, judgment or decree of any governmental
authority, agency or court to which Buyer is subject; or


 (B) the Certificate of Formation, Bylaws, or any resolution of the directors or
shareholders of any of the corporate members or managers of Buyer; or


(C) any mortgage, charge,  deed, contract or other undertaking or instrument of
Buyer;


(v) Buyer is acquiring title to the Transferred Rights without a view to the
resale or distribution thereof in a manner which would require registration
under the Securities Act of 1933, as amended;


(vi) there are no pending or, to the knowledge of Buyer, threatened actions or
proceedings against Buyer before any court, arbitrator or administrative agency
which, if adversely determined, would materially adversely affect the ability of
Buyer to perform its obligations under this Agreement, the Assignment Agreement
or any of the other Transaction Documents to which it is a party; and


(vii) Buyer has independently and without reliance on Seller and based upon such
information and materials as it deems appropriate, made its own appraisal of,
and investigation into, the condition and value of the Aircraft, the Trust
Estate and the Transferred Rights; and


(viii) Other than the consent of the Lessee and the FAA and such other consents
and approvals that have been obtained (or will be obtained by Closing), no other
consents or approvals are required to consummate the transactions contemplated
by this Agreement.


Section 5. Indemnities.


(a) Buyer agrees to indemnify, reimburse and hold harmless Seller, and its
shareholders, directors,  agents, employees, subcontractors, successors and
assigns (herein referred to as the "Related Indemnitees"), from and against any
and all claims, damages, losses, liabilities, demands, suits, judgments, causes
of action, legal proceedings, whether civil or criminal, penalties, fines, other
sanctions, and any costs and expenses in connection therewith, including costs
of investigation and attorney's fees and expenses (any and all of which are
hereafter referred to as "Claims"), that may result from or arise in any manner
out of, or in relation to any breach or default of Buyer's representations and
warranties contained in this Agreement or the Assignment Agreement.


(b) Seller agrees to indemnify, reimburse and hold harmless Buyer and each of
its Related Indemnitees, from and against any and all Claims that may result
from or arise in any manner out of, or in relation to any breach of Seller's
representations and warranties contained in this Agreement.


(d) The indemnities set forth in this Section 5 shall survive the execution of
this Agreement.


Section 6. Costs; Taxes.


(a) Each party will be responsible for its own costs and expenses related to
negotiating, documenting and closing the transaction contemplated hereby, except
that (i) Buyer and Seller will split equally any reimbursement costs and
expenses for FAA Counsel in effecting registration of the transfer of ownership
of the OP Rights and amendment of the Lease, if necessary, and escrow agent
fees; (ii) Seller shall be responsible for any costs and expenses owed to the
Owner Trustee with respect to its review and approval of the Transaction
Documents; (iii) Seller shall be responsible for any costs and expenses of
Lessee in connection with the review and approval of the Transaction Documents;
and (iv) Buyer shall be responsible for costs and expenses, including legal fees
and expenses of FAA Counsel, incurred for the registration on the International
Registry and FAA of the sale of the OP Rights and/or Aircraft to Buyer, if
required, the assignment of the Lease to Buyer's lender, if required, and the
recordation of mortgages on the Aircraft by Buyer's lender.


(b) Buyer shall be responsible for all sales, use and excise duty, stamp duty
and any GST or VAT taxes (other than any taxes based on net income of Seller) in
connection with the purchase and sale of the Trust Estate and the Transferred
Rights and will pay Seller the Purchase Price free and clear of all such taxes.
Notwithstanding the foregoing, Buyer and Seller will reasonably cooperate for
the purpose of minimizing or eliminating any tax impact on either party
associated with the transaction contemplated by this Agreement and the
Assignment on the Closing Date.


Section 7. Risk of Loss and Damage.


 If the Aircraft is destroyed or suffers any damage or loss prior to the Closing
Date, Buyer may elect to either (a) terminate this Agreement by written notice
to Seller and thereafter neither party shall have any further rights or
obligations hereunder with respect thereto, or (b) proceed to close the
transaction as provided herein, including, without limitation, disbursement of
the amounts set forth in Section 2 hereof, without any reduction in the Purchase
Price, with all insurance proceeds applied as provided in the Lease.


Section 8. Miscellaneous.


(a) Notice. All notices required or permitted hereunder shall be in writing and
may be either personally delivered, faxed, telexed or sent by a reputable
overnight courier service addressed as follows:


(i) If to Buyer:


AeroCentury Corp.
1440 Chapin Avenue, Suite 310
Burlingame, CA, 94010
Attn: President
Fax: (650) 696-3929


If to Seller:


MetLife Capital, Limited Partnership
One MetLife Way
Whippany, NJ 07981
Attn:  Mark Bisci
Fax:  (973) 355-4250




or at such other address as either party gives to the other from time to time
through proper notice. Any such notice shall be effective and shall be deemed to
have been given when received at the addresses set forth above, as such
addresses are modified as set forth above.


(b) Nonwaiver Remedies Cumulative. No covenant or condition of this Agreement
can be waived except by the written consent of the party to be charged with such
waiver. Forbearance or indulgence by any party in any regard whatsoever shall
not constitute a waiver of the covenant or condition to which such forbearance
or indulgence may relate, and until complete performance thereof, or the written
waiver thereof, the forbearing or indulging party shall be entitled to invoke
any remedy available to it under this Agreement or by law or in equity or
otherwise despite such forbearance or indulgence. No right or remedy of any
party provided for herein is exclusive of any other right or remedy, but all
such rights and remedies are cumulative of every other right and remedy provided
for herein, at law, in equity, by statute, or otherwise, and may be exercised
concurrently or separately from time to time. The prevailing party shall be
entitled to attorney's fees and forum costs.


(c) Applicable Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York (without regard
to any conflicts of law rule which might result in the application of the laws
of any other jurisdiction), including all matters of construction, validity and
performance.


(d) Severability.  Any provision of this Agreement which may be prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability in such jurisdiction only, without invalidating
the remaining provisions hereof in such jurisdiction and without invalidating
any of the provisions hereof in any other jurisdiction.


(e) Waiver of Jury Trial. EACH OF BUYER AND SELLER HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH,THISAGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


(f) Consent to Jurisdiction. Each of Buyer and Seller irrevocably agrees that
any legal action or proceedings arising out of or in connection with this
Agreement and the Assignment Agreement may be brought in any State or Federal
Court in New York City, New York, which shall have the exclusive jurisdiction to
settle any disputes arising out of or in connection with this Agreement and the
Assignment Agreement and irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts. Each of Buyer and Seller irrevocably
waives any objection it may now or hereafter have to the laying of venue of any
action or proceeding in any court and any claim it may now or hereafter have
that any action or proceeding has been brought in an inconvenient forum.


(g) Further Assurances. Seller and Buyer will promptly, at any time and from
time to time, execute and deliver to each other, such further instruments and
documents, and take such further action, as Seller or Buyer, as the case may be,
may from time to time reasonably request and which are necessary to carry out
this Agreement and to establish and protect the rights, interests, and remedies
created in favor of Seller or Buyer.


(h) Exclusivity. This Agreement and the Assignment Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes all prior oral and written communications, proposals, agreements,
representations, statements, negotiations and undertakings between the parties
hereto with respect to the subject matter hereof.


(i) No Broker. Buyer and Seller each hereby represent to the other that it has
not directly or indirectly employed or otherwise procured any broker in
connection with the sale of the Aircraft hereunder for whose compensation any of
the other parties is responsible or liable, other than Tailwind Capital, which
has been engaged by Seller, and whose compensation will be the sole
responsibility of Seller. Each party agrees to pay, indemnify, and hold harmless
the other parties from and against any and all liabilities, losses, costs,
damages, claims and expenses (including attorney's fees and litigation costs)
the other parties shall ever suffer, incur or be threatened with because of any
claim by any broker or agent claiming by, through or under the indemnifying
party, whether or not meritorious, for any fee, commission or other compensation
with respect to the sale of the Transferred Rights.


(j) Confidentiality. Each party to this Agreement agrees that it will treat this
Agreement, each of the other Transaction Documents, and the contents thereof as
privileged and confidential and will not disclose, or cause to be disclosed, the
terms, hereof or thereof to any Person, except that any such information may be
disclosed (i) to the extent necessary in connection with the enforcement of such
party's rights under any Transaction Documents, (ii) to such party's agents,
attorneys and accountants, (iii) to the extent required pursuant to applicable
law or by any governmental or supervisory authority (including pursuant to any
applicable SEC regulations), (iv) to the extent that prior to such disclosure,
such information is publicly available (if such availability is not the result
of the disclosing party's breach of this subsection (k), and (v) with the prior
written consent of the other party.


(k) Counterparts. This document may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute but one
and the same original.


[remainder of page intentionally left blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.


AEROCENTURY CORP.




By:____________________________


Its:___________________________


METLIFE CAPITAL, LIMITED PARTNERSHIP




By: 23rd Street Investments Inc.
Its: General Partner


By: __________________________


Its:___________________________








APPENDICES


A - OPERATIVE DOCUMENTS
B - SELLER'S ACCOUNT FOR WIRE TRANSFER
C - LESSEE ACKNOWLEDGMENT AND CONSENT TO LENDER
D - LEASE AMENDMENT
E - ASSIGNMENT AND ASSUMPTION AGREEMENT































--------------------------------------------------------------------------------



Appendix A
Operative Documents



--------------------------------------------------------------------------------



Appendix B
Seller's Account for Wire Transfer


             JPMorgan Chase
            ABA No: xxxxxxxxxxxx
            Account #: XXXXXXXX
            Acct Name: XXXXXXX
            Reference: Republic Sale Proceeds



--------------------------------------------------------------------------------



Appendix C
Lessee Acknowledgment and Consent to Lender



--------------------------------------------------------------------------------



Appendix D


Lease Amendment



--------------------------------------------------------------------------------



Appendix E
Assignment and Assumption Agreement